DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad Mosalanejad et al. (Millimeter Wave Cavity Backed Microstrip Antenna Array for 79 GHz Radar Applications – January 2017) in view of Livingston et al. (US 2006/0044189 A1)
In claim 1, Mosalanejad discloses in Figs. 2-4, an antenna element (Fig. 2) comprising: 
a lower conducting plane (Copper 2 (GND1)); 
an upper conducting plane (Copper 8); and 
an upper dielectric layer structure (between copper 2 and copper 8) that is positioned between the conducting planes, wherein the upper dielectric layer structure comprises a plurality of conducting vias (microvias as shown in Figs. 2 and 4) that electrically connect the conducting planes (copper 2 and copper 8) to each other and circumvent an upper radiating patch (Patch 2) formed in, below, or above the upper conducting plane (copper 8), 
a lowest intermediate radiating patch (patch 1) that is closest to the lower conducting plane (copper 2) is connected to a feed arrangement (microstrip) that comprises at least one feeding probe (input 50 Ω microstrip line) that extends via a corresponding aperture (area) in the lower conducting plane (copper 2) and is electrically connected to the lowest intermediate radiating patch (patch 1);
with the exception of disclosing the conducting vias circumvent at least one intermediate radiating patch that is formed in the upper dielectric layer structure.
However, Livingston discloses in Fig. 1, at least one intermediate radiating patch (a second patch 34 from bottom) that is formed in the upper dielectric layer structure (32). For the same principle, the teaching of Livingston can be implemented with the teaching of Mosalanejad wherein the conducting vias circumvent at least one intermediate radiating patch that is formed in the upper dielectric layer structure.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide sets of conductive patches of layers in a direction transverse to a lateral extent of the layers have a decreasing lateral extent to form a waveguiding structure.


In claim 2, Mosalanejad in view of Livingston discloses the antenna element according to of claim 1, wherein Mosalanejad further discloses the upper dielectric structure (between copper 2 and copper 8) comprises a separate dielectric layer (sub2-sub7) formed for each radiating patch (patch 2 and patch 1).
In claim 3, Mosalanejad in view of Livingston discloses the antenna element according to any one of claim 1, wherein Mosalanejad further discloses the upper conducting plane comprises an electrically conducting frame (see Fig. 4a, top view) to which the vias (microvias) are connected.
In claim 4, Mosalanejad in view of Livingston discloses the antenna element according to claim 1, wherein Mosalanejad further discloses each feed arrangement is connected to a power distribution arrangement (input microstrip line) that extends in a lower dielectric layer structure (sub1), where the lower conducting plane (copper 2) is positioned between the upper dielectric layer structure (sub2-sub7) and the lower dielectric layer structure (sub1).
Allowable Subject Matter
4.	Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Byuan et a. (US 20100090903 A1) teaches a planar antenna includes a circular patch located on one dielectric substrate of the plurality of dielectric substrates; a planar transmission line applied with signals from the exterior; a signal via for coupling the circular patch with the planar transmission line and supplying the signals incoming through the planar transmission line to the circular patch; and a metal ground plane having a slot having a certain shape through which the signal via passes, and located on the dielectric substrate.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844